Exhibit 10.34
 
THIS NOTE, AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE
(THE “SECURITIES”) HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT
BE TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT” OR THE “SECURITIES ACT”) SHALL HAVE BECOME EFFECTIVE
WITH RESPECT THERETO OR (ii) RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE
ACT IS NOT REQUIRED IN CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS IN
VIOLATION OF ANY APPLICABLE STATE SECURITIES LAWS. THIS LEGEND SHALL BE ENDORSED
UPON ANY NOTE ISSUED IN EXCHANGE FOR THIS NOTE AND ANY SECURITIES ISSUABLE UPON
CONVERSION OF THIS NOTE (EXCEPT AS OTHERWISE PROVIDED BELOW).
 
PROMISSORY NOTE
 
$50,000
Effective Date: August 22, 2012 

 
FOR VALUE RECEIVED, Sandalwood Ventures, Ltd., a Nevada Corporation (the
“Company”), hereby promises to pay to the order of Fayt Investments Ltd., and/or
assigns (the “Holder”), at the offices of Holder at Trident Chambers, P.O. Box
146, Road Town, Tortola, British Virgin Islands, and/or assigns (the “Holder”),
or such other place as may be designated by Holder to the Company in writing,
the aggregate principal amount of Fifty Thousand Dollars ($50,000), together
with interest on the unpaid principal amount hereof, upon the terms and
conditions hereinafter set forth.
 
1.
Loan Amount.  This Promissory Note (this “Note”, “Promissory Note” or
“Agreement”) evidences the loan of Fifty Thousand Dollars ($50,000), from the
Holder to the Company (hereinafter referred to as the “Loan” or the
“Principal”). 
     
2.
Payment Terms.  The Company promises to pay to Holder the balance of Principal,
together with accrued and unpaid interest, on  August 22, 2013 (the “Maturity
Date”), unless this Note is earlier prepaid as herein provided.  All payments
hereunder shall be made in lawful money of the United States of America. 
Payment shall be credited first to the accrued interest then due and payable and
the remainder to Principal.
     
3.
Interest.  Interest on the outstanding portion of Principal of this Note shall
accrue at a rate of eight percent (8%) per annum.  All computations of interest
shall be made on the basis of a 360-day year for actual days elapsed.  Such
interest shall accrue and be paid upon the Maturity Date of the Loan.




 
a.
Notwithstanding any provision in this Note, the total liability for payments of
interest and payments in the nature of interest, including all charges, fees,
exactions, or other sums which may at any time be deemed to be interest, shall
not exceed the limit imposed by the usury laws of the State of Nevada or the
applicable laws of the United States of America, whichever shall be higher (the
“Maximum Rate”).




 
b.
In the event the total liability for payments of interest and payments in the
nature of interest, including, without limitation, all charges, fees, exactions
or other sums which may at any time be deemed to be interest, which for any
month or other interest payment period exceeds the Maximum Rate, all sums in
excess of those lawfully collectible as interest for the period in question (and
without further agreement or notice by, among or to the Holder the undersigned)
shall be applied to the reduction of the principal balance, with the same force
and effect as though the undersigned had specifically designated such excess
sums to be so applied to the reduction of the principal balance and the Holder
had agreed to accept such sums as a premium-free prepayment of principal;
provided, however, that the Holder may, at any time and from time to time,
elect, by notice in writing to the undersigned, to waive, reduce or limit the
collection of any sums in excess of those lawfully collectible as interest
rather than accept such sums as a prepayment of the principal balance.  The
undersigned does not intend or expect to pay nor does the Holder intend or
expect to charge, accept or collect any interest under this Note greater than
the Maximum Rate.

  
 
 
Page 1 of 9
Promissory Note
Sandalwood Ventures, Ltd. and Fayt Investments Ltd.
Effective August 22, 2012

--------------------------------------------------------------------------------

 
 
 

 
c.
If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday or any other day on which national banks are not open for
business, such payment shall be made on the next succeeding business day.

 
4.
Option to Convert this Note Upon An Event of Default.
 

 

 
a.
At any time that an Event of Default, as defined below, has occurred or is
occurring, prior to payment in full by the Company, Holder shall have the option
to convert the unpaid principal balance of this Promissory Note, together with
all accrued interest, into shares of common stock (the “Shares”, “Securities”
and the “Common Stock”) of the Company (the “Conversion Option”) at the
Conversion Price (a “Conversion”).  The “Conversion Price” shall be equal to 70%
of the volume weighted average of the Closing Prices of the Company’s Common
Stock during the ten (10) trading days prior to the applicable Conversion date
(which shall be the date that the Company receives the Notice of
Conversion).  “Closing Price” means the closing sales price of the Company’s
Common Stock on the the Over-The-Counter Bulletin Board or Pink Sheets trading
market or on the principal securities exchange or other securities market on
which the Common Stock is then being traded (the “Market”), as reported by, or
based upon data reported by, the National Quotation Bureau, Inc. or Bloomberg
L.P. or an equivalent reliable reporting service (“Bloomberg”).  For the sake of
clarity, Holder shall have no right to Convert this Note until or unless an
Event of Default has occurred hereunder;
       
b.
In order to exercise this Conversion Option, the Holder shall surrender this
Promissory Note to the Company, accompanied by written notice of its intentions
to exercise this Conversion Option, which notice shall set forth the principal
amount of this Promissory Note to be converted and shall be in the form of
Exhibit A, attached hereto (“Notice of Conversion”). Within ten (10) business
days of the Company’s receipt of the Notice of Conversion and this Note, the
Company shall deliver or cause to be delivered to the Holder, written
confirmation that the Shares have been issued in the name of the Holder;
       
c.
In the event of the exercise of the Conversion Option, Holder shall cooperate
with the Company to promptly take any and all additional actions required to
make Holder a stockholder of the Company including, without limitation, in
connection with the issuance of the Shares, such representations as to financial
condition, investment intent and sophisticated investor status as are reasonably
required by counsel for the Company. Holder shall be deemed to have
automatically re-certified the Representations (defined below) at such time or
times as Holder exercises its Conversion Option as provided herein, and the
Company shall be able to rely on such re-certification for all purposes;
       
d.
The Company shall at all times take any and all additional actions as are
necessary to maintain the required authority to issue the Shares to the Holder,
in the event the Holder exercises its rights under the Conversion Option;
       
e.
Payment to Company prior to Holder’s delivery of a Notice of Conversion shall
terminate Holder’s option to convert;




 
f.
Conversion calculations pursuant to this Section 4 shall be rounded to the
nearest whole share of Common Stock, and no fractional shares shall be issuable
by the Company upon conversion of this Note. Conversion of this Note shall be
deemed payment in full of this Note and this Note shall thereupon be cancelled;
     

 
 
 
 
Page 2 of 9
Promissory Note
Sandalwood Ventures, Ltd. and Fayt Investments Ltd.
Effective August 22, 2012

--------------------------------------------------------------------------------

 
 
 

 
g.
If the Company at any time or from time to time on or after the effective date
of the  issuance of this Note (the “Original Issuance Date”) effects a
subdivision of its outstanding Common Stock, the Conversion Price then in effect
immediately before that subdivision shall be proportionately decreased, and
conversely, if the Company at any time or from time to time on or after the
Original Issuance Date combines its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price then in effect immediately before
the combination shall be proportionately increased;

 

 
h.
All Shares of Common Stock which may be issued upon conversion of this Note
will, upon issuance by the Company in accordance with the terms of this Note, be
validly issued, free from all taxes and liens with respect to the issuance
thereof (other than those created by the holders), free from all pre-emptive or
similar rights and be fully paid and non assessable; and
       
i.
On the date of any Conversion, all rights of any Holder with respect to the
amount of this Note converted, will terminate, except only for the rights of any
such Holder to receive certificates (if applicable) for the number of Shares of
Common Stock which this Note has been Converted.
           

  
5.
Redemption.  This Note may be redeemed by the Company by payment of the entire
Principal and interest outstanding under this Note in cash to Holder. 

 

 
a.
This Note may be prepaid in whole or in part at any time without penalty.
       
b.
Any partial prepayment shall be applied first to any accrued interest and then
to any principal Loan amount outstanding.

 
6.
Representations and Warranties of the Company. The Company represents and
warrants to Holder as follows: 

 

 
a.
The execution and delivery by the Company of this Note (i) are within the
Company’s corporate power and authority, and (ii) have been duly authorized by
all necessary corporate action.  Further, the undersigned is a duly authorized
representative of the Company and has been authorized by a resolution of the
Board of Directors of the Company to exercise any and all documents necessary to
effectuate the transaction contemplated hereby.




 
b.
This Note is a legally binding obligation of the Company, enforceable against
the Company in accordance with the terms hereof, except to the extent that (i)
such enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights, and (ii) the availability of the remedy of specific
performance or in injunctive or other equitable relief is subject to the
discretion of the court before which any proceeding therefore may be brought.
       
c.
The Company represents to Holder that, pursuant to Rule 144 of the Securities
Act of 1933, as amended (“Rule 144”), a “shell company” is defined as a company
that has no or nominal operations; and, either no or nominal assets; assets
consisting solely of cash and cash equivalents; or assets consisting of any
amount of cash and cash equivalents and nominal other assets.  As such, the
Company acknowledges that was a “shell company” pursuant to Rule 144 prior to
June 20, 2012, and resales of its securities pursuant to Rule 144 may not be
made until all of the following criteria set forth in Rule 144(i)(2) have been
met: (1) the Company has ceased to be a shell company, (2) the Company is
subject to Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (3) the Company has filed all of its required
periodic reports (other than 8-k’s) for the prior one year period, and (4) a
period of at least twelve months has elapsed from the date “Form 10 like
information” was filed with the Securities and Exchange Commission (the
“Commission”) reflecting the Company’s status as a non-shell company.
 
 
     

 
 
 
Page 3 of 9
Promissory Note
Sandalwood Ventures, Ltd. and Fayt Investments Ltd.
Effective August 22, 2012

--------------------------------------------------------------------------------

 
 
 

   
Because none of the Company’s securities can be resold pursuant to Rule 144,
until at least a year after the Company the ceases to be a “shell company” and
has complied with Rule 144(i)(2), any Shares that Holder purchases hereunder
will have no liquidity until and unless such Securities are registered with the
Commission, an exemption for sales can be relied upon other than Rule 144 and/or
until a year after the Company has complied with the requirements of Rule
144(i)(2) as described above, which have not been complied with to date.  As a
result, Holder may never be able to sell the Shares.  The Company has advised
Holder that it may be substantially more difficult or impossible for the Company
to fund its operations and pay its consultants with Company’s securities instead
of cash.  Furthermore, the Company represents that it will be substantially more
difficult for Company to obtain funding through the sale of debt or equity
securities unless Company agrees to register such securities with the
Commission, which could cause Company to expend additional resources in the
future.  The Company’s status as a “shell company” is highly likely to prevent
the Company from raising any additional funds, engaging consultants, using the
Company’s securities to pay for any acquisitions, which could cause the value of
the Company’s securities, if any, to decline in value or become
worthless.  Furthermore, as the Company may not ever comply with Rule 144(i)(2),
and the Holder may be forced to hold such Securities indefinitely.



7.
Representations, Warranties and Covenants of Holder. Holder represents and
warrants to the Company, and agrees, as follows (collectively the
“Representations”):

  

 
a.
This Note and any Conversion Shares issuable upon conversion of this Note are
being acquired by Holder for its own account for investment and not with a view
to, or for sale in connection with, any distribution thereof.

  

 
b.
Holder is a non “U.S. person” as such term is defined under Regulation S as
promulgated by the Securities and Exchange Commission (“SEC”) under authority of
the Securities Act; resides outside of the United States; was not solicited for
an investment in the Company, by the Company or any person or entity acting on
its behalf while it, was located within the United States; has not entered into
this Agreement inside the United States; certifies under penalty of perjury that
it is neither a citizen nor a resident of the United States and the following
definitions and acknowledgements are applicable to the current purchase, and the
issuance of the Common Stock and the transactions evidenced by this Agreement
are exempt from registration pursuant to Regulation S of the Act; Holder further
represents and warrants that Holder is familiar with Regulation S; Holder is
receiving the Note for its own account and not on behalf of any U.S. person, and
the sale has not been pre-arranged with a purchaser in the United States; and
that "United States" means the United States of America, its territories and
possessions, any State of the United States, and the District of Columbia.
       
c.
Holder has sufficient knowledge and experience in financial and business matters
and is capable of evaluating the risks and merits of Holder’s investment in the
Company; Holder believes that Holder has received or had access to all
information Holder considers necessary or appropriate to make an informed
investment decision with respect to this Note; and Holder is able financially to
bear the risk of losing Holder’s full investment in this Note.
       
d.
Holder understands that this Note and any Shares converted pursuant hereto have
not been registered under the Securities Act or registered or qualified under
any of the securities laws of any state or other jurisdiction, are “restricted
securities,” and cannot be resold or otherwise transferred unless they are
registered under the Securities Act, and registered or qualified under any other
applicable securities laws, or an exemption from such registration and
qualification is available. Prior to any proposed transfer of this Note or any
Shares, Holder shall, among other things, give written notice to the Company of
its intention to effect such transfer, identifying the transferee and describing
the manner of the proposed transfer and, if requested by the Company,
accompanied by (i) investment representations by the transferee similar to those
made by Holder in this Section 7 and (ii) an opinion of counsel satisfactory to
the Company to the effect that the proposed transfer may be effected without
registration under the Securities Act and without registration or qualification
under applicable state or other securities laws. Each certificate issued to
evidence any Shares shall bear a legend as follows:
     

 
 
 
Page 4 of 9
Promissory Note
Sandalwood Ventures, Ltd. and Fayt Investments Ltd.
Effective August 22, 2012

--------------------------------------------------------------------------------

 
 
 
 

   
"The securities represented by this certificate have not been registered under
the Securities Act of 1933 or any state securities act.  The securities have
been acquired for investment and may not be sold, transferred, pledged or
hypothecated unless (i) they shall have been registered under the Securities Act
of 1933 and any applicable state securities act, or (ii) the corporation shall
have been furnished with an opinion of counsel, satisfactory to counsel for the
corporation, that registration is not required under any such acts."
       
e.
The Holder has read and reviewed, and been provided an opportunity to ask
questions regarding, the Company’s Registration Statement and periodic and
current report filings (Form 10-Qs, Form 10-Ks and Form 8-Ks) on the Securities
and Exchange Commission’s EDGAR webpage at www.sec.gov, including the risk
factors, results of operations, description of business operations and audited
and unaudited financial statements included therein.



8.
Events of Default. If an Event of Default (as defined herein or below) occurs
(unless all Events of Default have been cured or waived by Holder), Holder may,
by written notice to the Company, declare the principal amount then outstanding
of, and the accrued interest and all other amounts payable on, this Note to be
immediately due and payable.  The following events shall constitute events of
default ("Events of Default") under this Note, and/or any other Events of
Default defined elsewhere in this Note shall occur:
 
 
(a)   the Company shall fail to pay, when and as due, the principal or interest
payable hereunder on the due date of such payment, and such payment is not made
within ten (10) days following the receipt of written notice of such failure by
the Holder to the Company; or
 
 
(b)   If there shall exist final judgments against the Company aggregating in
excess of One Hundred Thousand Dollars ($100,000) and if any one of such
judgments shall have been outstanding for any period of forty-five (45) days or
more from the date of its entry and shall not have been discharged in full or
stayed pending appeal; or
 
 
(c)   the Company shall have breached in any respect any material covenant in
this Note, and, with respect to breaches capable of being cured, such breach
shall not have been cured within ten (10) days following the receipt of written
notice of such breach by the Holder to the Company; or
 
 
(d)   the Company shall: (i) become insolvent or take any action which
constitutes its admission of inability to pay its debts as they mature; (ii)
make an assignment for the benefit of creditors, file a petition in bankruptcy,
petition or apply to any tribunal for the appointment of a custodian, receiver
or a trustee for it or a substantial portion of its assets; (iii) commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution or liquidation or statute of any jurisdiction, whether now or
hereafter in effect; (iv) have filed against it any such petition or application
in which an order for relief is entered or which remains undismissed for a
period of ninety (90) days or more; (v) indicate its consent to, approval of or
acquiescence in any such petition, application, proceeding or order for relief
or the appointment of a custodian, receiver or trustee for it or a substantial
portion of its assets; or (vi) suffer any such custodianship, receivership or
trusteeship to continue undischarged for a period of ninety (90) days or more;
or
 

 
 
 
 
Page 5 of 9
Promissory Note
Sandalwood Ventures, Ltd. and Fayt Investments Ltd.
Effective August 22, 2012

--------------------------------------------------------------------------------

 
 
 

 
(e)   the Company shall take any action authorizing, or in furtherance of, any
of the foregoing.
 
 
In case any one or more Events of Default shall occur and be continuing, Holder
may proceed to protect and enforce its rights by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or for an injunction against a violation of any
of the terms hereof, or in aid of the exercise of any power granted hereby or
thereby or by law or otherwise.  In case of a default in the payment of any
principal of or premium, if any, or interest on this Note, the Company will pay
to Holder such further amount as shall be sufficient to cover the reasonable
cost and expenses of collection, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.  No course of dealing and no delay
on the part of Holder in exercising any right, power or remedy shall operate as
a waiver thereof or otherwise prejudice Holder’s rights, powers or remedies.  No
right, power or remedy conferred by this Note upon Holder shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.



9.
Certain Waivers by the Company.  Except as expressly provided otherwise in this
Note, the Company and every endorser or guarantor, if any, of this Note waive
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note, and assent to any extension or postponement of the time of payment or
any other indulgence, to any substitution, exchange or release of collateral
available to Holder, if any, and to the addition or release of any other party
or person primarily or secondarily liable.



10.
Assignment by Holder.  If and whenever this Note shall be assigned and
transferred, or negotiated, including transfers to substitute or successor
trustees, the holder hereof shall be deemed the “Holder” for all purposes under
this Note.
   
11.
Amendment.  This Note may not be changed orally, but only by an agreement in
writing, signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.

 
12.
Costs and Fees.  Anything else in this Note to the contrary notwithstanding, in
any action arising out of this Agreement, the prevailing party shall be entitled
to collect from the non-prevailing party all of its attorneys’ fees.  For the
purposes of this Note, the party who receives or is awarded a substantial
portion of the damages or claims sought in any proceeding shall be deemed the
“prevailing” party and attorneys’ fees shall mean the reasonable fees charged by
an attorney or a law firm for legal services and the services of any legal
assistants, and costs of litigation, including, but not limited to, fees and
costs at trial and appellate levels.
   
13.
Governing Law.  It is the intention of the parties hereto that the terms and
provisions of this Note are to be construed in accordance with and governed by
the laws of the State of Nevada, except as such laws may be preempted by any
federal law controlling the rate of interest which may be charged on account of
this Note.

  
 
 
Page 6 of 9
Promissory Note
Sandalwood Ventures, Ltd. and Fayt Investments Ltd.
Effective August 22, 2012

--------------------------------------------------------------------------------

 
 
 
14.
No Third Party Benefit.  The provisions and covenants set forth in this
Agreement are made solely for the benefit of the parties to this Agreement and
are not for the benefit of any other person, and no other person shall have any
right to enforce these provisions and covenants against any party to this
Agreement.
   
15.
Jurisdiction, Venue and Jury Trial Waiver.  The parties hereby consent and agree
that, in any actions predicated upon this Note, venue is properly laid in Nevada
and that the Circuit Court in and for Las Vegas, Nevada, shall have full subject
matter and personal jurisdiction over the parties to determine all issues
arising out of or in connection with the execution and enforcement of this Note.
   
16.
Interpretation.  The term “Company” as used herein in every instance shall
include the Company’s successors, legal representatives and assigns, including
all subsequent grantees, either voluntarily by act of the Company or
involuntarily by operation of law and shall denote the singular and/or plural
and the masculine and/or feminine and natural and/or artificial persons,
whenever and wherever the contexts so requires or properly applies.  The term
“Holder” as used herein in every instance shall include the Holder’s successors,
legal representatives and assigns, as well as all subsequent assignees,
endorsees and holders of this Note, either voluntarily by act of the parties or
involuntarily by operation of law.  Captions and paragraph headings in this Note
are for convenience only and shall not affect its interpretation.
   
17.
WAIVER OF JURY TRIAL.  THE COMPANY AND HOLDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO TRIAL BY JURY IN RESPECT TO ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
NOTE AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS, (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF EITHER PARTY.  THE COMPANY ACKNOWLEDGES THAT THIS WAIVER
OF JURY TRIAL IS A MATERIAL INDUCEMENT TO THE HOLDER IN EXTENDING CREDIT TO THE
COMPANY, THAT THE HOLDER WOULD NOT HAVE EXTENDED SUCH CREDIT WITHOUT THIS JURY
TRIAL WAIVER, AND THAT THE COMPANY HAS BEEN REPRESENTED BY AN ATTORNEY OR HAS
HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY IN CONNECTION WITH THIS JURY
TRIAL WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF THIS WAIVER.



18.
Entire Agreement.  This Agreement constitutes the sole and only agreement of the
parties hereto and supersedes any prior understanding or written or oral
agreements between the parties respecting the subject matter hereof.
 



19.
Effect of Facsimile and Photocopied Signatures. This Agreement may be executed
in several counterparts, each of which is an original.  It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts.  A copy of this Agreement signed
by one Party and faxed or scanned and emailed to another Party (as a PDF or
similar image file) shall be deemed to have been executed and delivered by the
signing Party as though an original.  A photocopy or PDF of this Agreement shall
be effective as an original for all purposes.















[Remainder of page left intentionally blank.  Signature page follows.]


 
Page 7 of 9
Promissory Note
Sandalwood Ventures, Ltd. and Fayt Investments Ltd.
Effective August 22, 2012

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have caused this Promissory Note to be
executed and delivered by a duly authorized officer on August 22, 2012, to be
effective as of the effective date set forth above.
 

 
SANDALWOOD VENTURES, LTD.
a Nevada Corporation
             
By: /s/ Ronald Kopman
   
Ronald Kopman,
Chief Executive Officer
 



Holder:


Fayt Investments Ltd.


By: /s/ G. Long                      

Its: Director                           
 
Printed Name: G. Long                 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 8 of 9
Promissory Note
Sandalwood Ventures, Ltd. and Fayt Investments Ltd.
Effective August 22, 2012

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Conversion Election Form


____________, 201_


Sandalwood Ventures, Ltd.


Re:           Conversion of Promissory Note


Gentlemen:


You are hereby notified that, 1) an Event of Default has occurred and 2)
pursuant to, and upon the terms and conditions of that certain Promissory Note
of Sandalwood Ventures, Ltd. (the “Company”), in the principal amount of $50,000
(the “Note”), held by me (us), I (we) hereby elect to exercise my (our)
Conversion Option (as such term in defined in the Note), in connection with
$__________ of the amount currently owed under the Note (including $___________
of accrued interest), effective as of the date of this writing, which amount
will convert into ________________ shares of the Company’s Common Stock (the
“Conversion”).  In connection with the Conversion, I (we) hereby re-certify,
re-confirm and re-warrant the Representations, as such Representations are
defined in Section 7 of the Note.


Please issue certificate(s) for the applicable shares of the Company’s Common
Stock issuable upon the Conversion, in the name of the person provided below.



 
Very truly yours,
         
___________________________
 
Name:

 
Please issue certificate(s) for Common Stock as follows:


______________________________________________
Name


If Entity:
Entity Name ___________________________


Signatory’s Position With Entity ________________________


______________________________________________
Address


______________________________________________
Social Security No. of Shareholder (if applicable)


Please send the certificate(s) evidencing the Common Stock to:


Attn:___________________________________________


______________________________________________
Address
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
Page 9 of 9
Promissory Note
Sandalwood Ventures, Ltd. and Fayt Investments Ltd.
Effective August 22, 2012

--------------------------------------------------------------------------------

 